Per Curiam.
The matter comes before us on defendant’s rule to show ■cause why a new trial should not be granted. The plaintiff *219secured a judgment by direction of the court at the Passaic Circuit in the absence of the defendant and of the defendant’s attorney. The trial was duly noticed for the term and the plaintiff’s procedure was in accordance with its rights. We are persuaded that the then attorney for the defendant, .since substituted, was negligent in relying unduly upon the .assurance of the clerk that special notice of the approach of the trial would be given. There appears to be a meritorious ■defense, however, and no argument is presented to us in opposition to the application.
The rule may be made absolute.